DETAILED OFFICE ACTION

Applicant's species election without traverse of Sjogren's syndrome filed on 21 January 2022 is acknowledged.  
Upon further consideration, the examiner decided to withdraw the species election requirement set forth in the last Office Action mailed on 12 November 2021. 
Applicant’s supplemental preliminary amendment filed on 07 March 2022 is acknowledged and entered.  Following the amendment, claim 18 is canceled, and claim 17 is amended.  
Currently, claims 17 and 19-23 are pending and under examination.   

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 9/8/2020 is acknowledged and has been considered.  A signed copy is attached hereto.

Priority acknowledgement
This application claims benefit of U.S. applications 16/053,564 filed 08/02/2018; 14/499,691 filed on 09/29/2014; and 13/521,999 filed 10/16/2012, which is a national stage entry (371) of PCT/US11/20985 with the international filing date of 01/12/2011, which claims benefit of U.S. provisional application 61/295,387 filed 01/15/2010, and 61/422,059, filed 12/10/2010, which is acknowledged.

Claims
Claim 17 is objected to for the following informalities, appropriate correction is required:
Claim 17 recites “(c) a heavy chain domain comprising the amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 12 and a light chain domain comprising the amino acid sequence of SEQ ID NO: 2”; the following is suggested: “(c) a heavy chain comprising the amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 12, and a light chain comprising the amino acid 

Double Patenting Rejections:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17 and 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8,883,151, in view of Jacob et al. (US 2008/ 0213282 A 1,9/4/08; provided by applicants). 
Claims 1-6 of ‘151 patent are directed to a pharmaceutical formulation comprising an aqueous solution of a glutamic acid buffer and an anti-IL-17RA antibody, and a kit thereof; wherein the anti-IL17RA antibody comprises the same CDRs, VH/VL, and H/L chains (claims +5% mg/ml antibody, and has a glutamic acid concentration of 10+0.2 mM, a pH of 4.8+0.2, 3+0.2% proline (w/v), 0.01+0.002% (w/v) polysorbate 20, a viscosity of 5 to 7 cP at 25 oC, and an osmolarity of 275 to 350 mOsm/L (claim 1), which are either the same or within the range of that in the formulation recited in the present claim 17, except the concentration of the glutamic acid concentration of 30 mM in the present invention.  As such, the only difference between the two formulations (the present invention and the patent) is the glutamic acid concentration (30 mM vs 10 mM).  Jacob teaches an antibody formulation comprising between about 1-50 mM glutamic acid or aspartic acid with a pH from about 4.0 to about 6.0, about 2% to about 10% proline and a therapeutically effective amount an antibody; for example, 10 mM, 30 mM or 50 mM glutamic acid or aspartic acid and a pH of about 5 (page 16, [0167], [0170] and [173]); for example); and that the formulation can be administered via parenteral routes of intravenous (IV), subcutaneous (SC) or intramuscular (IM) administration (page 7, [0091], for example).  In addition, according to the ‘151 patent, the claimed antibody and is antibody AM-14 (column 3, lines 46-61, for example); and can be used to treat diseases including, among others, dermatomyositis, systemic lupus erythematosus (SLE) and Sjogren's syndrome (column 17, lines 18-40, for example).  Thus, it would have been obvious to the person of ordinary skill in the art to treat a human patient having Sjogren's syndrome, dermatomyositis, or SLE with the claimed formulation comprising antibody AM-14 by subcutaneous administration (for example) in view of the teachings of Jacob, and the ‘151 patent.  Therefore, the conflicting claims are not patentably distinct from each other.  See also Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010).   

Claims 17 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,808,033.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Claims 1-6 of ‘033 patent are directed to a pharmaceutical formulation comprising 140 mg/ml of an anti-IL-17RA antibody or antigen-binding fragment thereof, and a kit thereof; wherein the anti-IL17RA antibody comprises the same CDRs, VH/VL, and H/L chains (claims 1-3) as that recited in the present claim 17, respectively; wherein the formulation comprises 140 mg/ml antibody, 30 mM glutamic acid, a pH of 4.55-4.93, 2-4% (w/v) proline, and 0.01+0.002% Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010).   

Conclusion:
No claim is allowed.
Claim 19 is objected to for depending on a rejected claim.


Advisory Information:	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
3/24/22